— Order as resettled, in so far as appealed from, affirmed, with ten dollars costs and disbursements. It was within the discretion of the court at Special Term to limit the number of witnesses whose depositions were to be taken in Texas where it appeared that there was but a single issue and that the testimony of other witnesses proposed would be merely cumulative. Furthermore, the affidavit of the plaintiff was inconclusive in that it failed to show that the witnesses eliminated had any knowledge on the subject. If the plaintiff has been disappointed in the testimony given, his remedy is by making a new application for the examination of other witnesses on proper proof that such witnesses have knowledge on the., question in dispute and are material witnesses on that subject. Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.